DETAILED ACTION
Status of Application
1.	The claims 1-31 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims  1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 and its dependent claims are indefinite because claim 1 contains a limitation to the grain size of the sintered dental article, and then also contains a narrower limitation to an average grain size. As a term of the art, the “grain size” of a given sintered article is generally taken to mean average or mean grain size. No differing definition, such as maximum or D90 grain size, is given in the claim, and as such it is unclear what the first “grain size” range refers to, and how it differs from the average grain size with the narrower range. The metes and bounds of claim 1 and its dependent claims 2-17 are therefore unclear, and the claims are indefinite under USC 112. 
	Claim 4 is indefinite because it contains a limitation stating that the pre-sintering and heating stages “can be combined into one step.” It is ambiguous from this language if a combined heating step is required by the claim coverage. 
	Claim 12 is further indefinite because it states that the suspension can be refined by centrifuging “instead of” attrition milling. However, claim 11, from which claim 12 depends, requires attrition milling, and as such it is unclear how claim 12 can supersede this claim 11 requirement. 
	Claim 18 is indefinite because it contains a limitation to a size of “the pores” and there is not antecedent basis for pores because it is the first mention of this feature. Further, the claim refers to a density, and it is not made clear to which processing stage the density has this value. 
	Claim 19 is indefinite for the same reasons as claim 18. 
	Claim 20 and its dependent claims are indefinite because claim 20 contains a limitation to the grain size of the sintered dental article, and then also contains a narrower limitation to an average grain size. As a term of the art, the “grain size” of a given sintered article is generally taken to mean average or mean grain size. No differing definition, such as maximum or D90 grain size, is given in the claim, and as such it is unclear what the first “grain size” range refers to, and how it differs from the average grain size with the narrower range. The metes and bounds of claim 20 and its dependent claims 21-27 are therefore unclear, and the claims are indefinite under USC 112. 
	Claim 28 is indefinite for the same reasons as discussed above for claims 1 and 20. 
	Claim 30 is indefinite for the same reasons as discussed above for claims 1, 20, and 28.	
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-5, 7-10, 13, 17-26, 28-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolb et al (WO 2013055432 A1). Citations within the text are made based on the U.S. version, US 9,657,152.
	Regarding claim 1, Kolb et al teaches a method of producing a nanocrystalline ZrO2 (see claim 1) article that can be opalescent (see claim 10). The article is produced by forming a suspension of ZrO2 nanoparticles that can have a maximum size of less than 20 nm (see column 9, lines 50-60). The suspension is thereafter shaped into a gel, considered to be a green body (see column 51), and subsequently dried (see column 52). A pre-sintering process is carried out to produce a body that constitutes a brown body. Thereafter, sintering occurs to form the nanocrystalline article (see column 54) at a temperature of 1200 °C. The resulting grain size of the sintered article is 75-400 nm (see claim 18). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Each limitation of instant claim 1 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 2, Kolb teaches removal of organic component through a heat treatment at 600 °C (see column 28, lines 1-5). 
	Regarding claim 3, Kolb teaches pre-sintering at 800 °C.
	Regarding claim 4, Kolb teaches heating to the aforementioned temperature for drying/organic component removal, followed by heating to the pre-sintering temperature, without an intervening cooling step. This constitutes pre-sintering and heating in a single step.
	Regarding claim 5, Kolb teaches dimensions for the as formed shape that are sufficiently similar such to constitute a uniform shape (see column 27). 
	Regarding claim 7, Kolb teaches a size for the nanoparticles in the suspension of less than 15 nm (see column 9, lines 50-60). 
	Regarding claim 8, Kolb teaches a solids content of the suspension of nanoparticles of 3-20 vol%. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
	Regarding claims 9-10, Kolb teaches that the inventive sol comprises nanoparticles and a surface modifier component that can be 2-[2-(2-methoxyethoxyl)ethoxy]acetic acid. This constitutes a dispersant meeting the limitations of instant claims 9 and 10. 
	Regarding claim 13, Kolb teaches sintering in rapid temperature furnace to temperatures equivalent to those of the instant claims. This furnace thus constitutes a high temperature furnace. 
	Regarding claim 17, Kolb teaches a suspension of nanoparticulate oxide particles in water. 
Regarding claim 18, Kolb et al teaches a method of producing a nanocrystalline ZrO2 (see claim 1) article that can be opalescent (see claim 10). The article is produced by forming a suspension of ZrO2 nanoparticles that can have a maximum size of less than 20 nm (see column 9, lines 50-60). The suspension is thereafter shaped into a gel, considered to be a green body (see column 51), and subsequently dried (see column 52). A pre-sintering process is carried out to produce a body that constitutes a brown body. Thereafter, sintering occurs to form the nanocrystalline article (see column 54) at a temperature of 1200 °C. The resulting sintered body has a pore size of 10-100 nm, and thus the size range of the prior art of record comprises a range in which the majority of pores would have a size of greater than 25 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. Kolb teaches that the density of the resultant sintered body can be greater than 99.99% of the theoretical.
	Each limitation of instant claim 18 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claim 19, as discussed above, Kolb teaches a density of greater than 99.5% of the theoretical density in embodiments, and teaches a pore size range up to 100 nm. As such, Kolb teaches embodiments wherein the majority of pores would have a size greater than 30 nm.
	Regarding claim 20, Kolb teaches a method of producing a zirconia nanoparticulate body comprising a step of forming a suspension of nanoparticles with a size of less than 20 nm and a volume percent solids of 3-20 vol%. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. The suspension is able to produce a ceramic having a grain size of 75-400 nm and that exhibits opalescence. Each limitation of instant claim 20 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
	Regarding claims 21-23, Kolb teaches a volume percentage in the suspension of 3-20 vol%. This range overlaps and thus renders obvious the corresponding ranges of said claims 21-23. 
	Regarding claims 24-26, the viscosity at 25 °C is a compositionally-dependent property. As shown above, Kolb teaches a suspension that is equivalent to that of the instant claims in terms of composition, solid loading, and particle size. The resultant viscosity at 25 °C would therefore necessarily also be equivalent, and would meet the further limitations of instant claims 24-26. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Claims 24-26 are therefore obvious and not patentably distinct over the prior art of record. 
	Regarding claim 28, Kolb et al teaches a method of producing a nanocrystalline ZrO2 (see claim 1) article that can be opalescent (see claim 10). The article is produced by forming a suspension of ZrO2 nanoparticles that can have a maximum size of less than 20 nm (see column 9, lines 50-60). The suspension is thereafter shaped into a gel, considered to be a green body (see column 51), that would also have the particle size of less than 20 nm. The green body would be able to produce a ceramic having a grain size of 75-400 nm and that exhibits opalescence. Each limitation of instant claim 28 is therefore met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct. 
 	Regarding claim 29, the transmittance of light with a wavelength of 560 nm through a 2 mm is a compositionally-dependent property. As shown above, Kolb teaches a green body that is equivalent to that of the instant claims in terms of composition, solid loading, and particle size. The resultant viscosity at 25 °C would therefore necessarily also be equivalent, and would meet the further limitations of instant claims 24-26. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
	Claim 29 is therefore obvious and not patentably distinct over the prior art of record. 
9.	Claims 6, 11-12, 16, 27, and 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kolb et al (WO 2013055432 A1) in view of Brodkin et al (US 2009/0321971). 
	Regarding claim 6, the claim differs from Kolb et al as applied above because Kolb does not teach that the body is shaped by one of the methods of the instant claim. However, it would have been obvious to one of ordinary skill in the art to modify Kolb in view of Brodkin et al in order to use the shaping methods taught therein, because Brodkin teaches a method of forming zirconia ceramics into similar dental articles, and provides a full teachings as to appropriate shaping methods. Brodkin teaches shaping by CAD/CAM, and one of ordinary skill in the art would have had motivation to use this forming technique with the Kolb bodies because the lack of specific shaping methods taught therein would lead one to look to other places in the prior art for an appropriate teaching. Brodkin et al provides such a teaching, and one would have had a reasonable expectation of success in the modification because Kolb and Brodkin are both drawn to processes for forming dental restoration bodies from zirconia ceramics. As such, the further limitations of instant claim 6 are met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
Regarding claim 11, Brodkin teaches attrition milling for deagglomeration (see paragraph 0096).
Regarding claim 12, Brodkin teaches centrifuging for solvent refinement. 
	Regarding claim 16, Brodkin teaches shaping by slip casting or filter pressing (see paragraph 0067). 
	Regarding claim 27, Brodkin teaches attrition milling for deagglomeration (see paragraph 0096).
Regarding claim 30, Kolb et al teaches a method of producing a nanocrystalline ZrO2 (see claim 1) article that can be opalescent (see claim 10). The article is produced by forming a suspension of ZrO2 nanoparticles that can have a maximum size of less than 20 nm (see column 9, lines 50-60). The suspension is thereafter shaped into a gel, considered to be a green body (see column 51), and subsequently dried (see column 52). A pre-sintering process is carried out to produce a body that constitutes a brown body. Thereafter, sintering occurs to form the nanocrystalline article (see column 54) at a temperature of 1200 °C. The resulting grain size of the sintered article is 75-400 nm (see claim 18). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Claim 30 differs from Kolb et al as applied above because Kolb does not teach that the body is shaped by one of the methods of the instant claim. However, it would have been obvious to one of ordinary skill in the art to modify Kolb in view of Brodkin et al in order to use the shaping methods taught therein, because Brodkin teaches a method of forming zirconia ceramics into similar dental articles, and provides a full teachings as to appropriate shaping methods. Brodkin teaches shaping by CAD/CAM, and one of ordinary skill in the art would have had motivation to use this forming technique with the Kolb bodies because the lack of specific shaping methods taught therein would lead one to look to other places in the prior art for an appropriate teaching. Brodkin et al provides such a teaching, and one would have had a reasonable expectation of success in the modification because Kolb and Brodkin are both drawn to processes for forming dental restoration bodies from zirconia ceramics. As such, the further limitations of instant claim 30 are met by the teachings of the prior art of record, and the claim is obvious and not patentably distinct.
	Regarding claim 31, Kolb teaches heating as a pre-sintering step. 
Conclusion
10.	No claim is allowed.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH S WIESE/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
NSW12 January 2022